Rule 497(e) File Nos. 333-147743 & 811-08183 SCHWAB ONESOURCE ANNUITY® SUPPLEMENT Dated October 13, 2009 To the Prospectus dated May 1, 2009 for the Variable Annuity-1 Series Account of First Great-West Life & Annuity Insurance Company Effective September 23, 2009, the names of the following portfolios (the “Alger Portfolios”) available in the Prospectus have been changed: Old Name New Name Alger American MidCap Growth Portfolio to Alger Mid Cap Growth Portfolio Alger American LargeCap Growth Portfolio to Alger Large Cap Growth Portfolio Also effective September 23, 2009, Class O shares of the Alger Portfolios will be re-classified as Class I-2 shares. These changes will be reflected on pages 1 and 11 of your Prospectus. This Supplement must be accompanied by or read in conjunction with the current Prospectus, dated May 1, 2009. Please keep this supplement for future reference.
